NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEORGE JARVIS AUSTIN,                           No. 21-15151

                Plaintiff-Appellant,            D.C. No. 3:20-cv-00800-EMC

 v.
                                                MEMORANDUM*
TESLA, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      George Jarvis Austin appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law violations stemming from his

employment termination. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Austin’s action because Austin failed

to allege facts sufficient to state a wage theft or retaliation claim under the Fair

Labor Standards Act (“FLSA”). See Landers v. Quality Commc’ns, Inc., 771 F.3d

638, 645 (9th Cir. 2015) (“[A] plaintiff asserting a violation of the FLSA overtime

provisions must allege that she worked more than forty hours in a given workweek

without being compensated for the hours worked in excess of forty during that

week”); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” (internal quotation marks

omitted)).

      The district court did not abuse its discretion in denying Austin leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and stating that leave to amend may be denied where amendment would be

futile); Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir.

2009) (“[W]here the plaintiff has previously been granted leave to amend and has

subsequently failed to add the requisite particularity to its claims, the district

court’s discretion to deny leave to amend is particularly broad.” (internal quotation

marks omitted)).


                                            2                                        21-15151
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                       21-15151